internal_revenue_service department of tetrneo washington dc contact person telephone number in reference to t ep ra t3 date apr index nos legend taxpayer a taxpayer b taxpayer c date date date date ira ira ira tra ira dear this is in response to the letter submitted by your authorized representative on your behalf as supplemented by correspondence dated sec_401 representations support your ruling requests of the internal_revenue_code in which you ask for a series of letter rulings under the following facts and taxpayer a whose date of birth was date died on date having attained age used in code sec_401 c was date taxpayer a's required_beginning_date as that term is at his death taxpayer a maintained five individual retirement ira sec_1 through arrangements iras a required_beginning_date taxpayer a had named his daughters taxpayers b and c taxpayer c each was to receive taxpayer a had not changed his beneficiary designations prior to his death as the beneficiaries of his five iras of each of taxpayer a's five iras taxpayer b and in his name prior to his code section taxpayer b taxpayer b was born on date is older than taxpayer c and taxpayer c was born on date thus during his lifetime taxpayer a has received code sec_401 required distributions from his five iras based on his recalculated single life expectancy from each of taxpayer a's five iras were paid to his beneficiaries taxpayers b and c based upon taxpayer a's recalculated single life expectancy during calendar_year required minimum distributions your authorized representative asserts on your behalf that since the ira sec_1 through percent share of each of each of date of taxpayer a‘s death taxpayer b’s taxpayer a’s five iras from taxpayer c's share of each of said iras each of the five iras has been allocated percent of the gains and losses_incurred by each ira since the date of taxpayer a's death furthermore percent of the expenses_incurred by each ira has been allocated to taxpayer b's share of the from each ira with respect to calendar_year was made from taxpayer b’s share of the finally percent of the required_distribution made has been accounted for separately thus taxpayer b’s share of ira ira the agreements governing ira sec_2 through referenced above provide in that upon the death of velevant part over his recalculated life expectancy his remaining ira balance must be distributed no later than december of the calendar_year following the calendar_year of his death ira agreement contains no such language an ira holder receiving distributions the up and maintained in the name of taxpayer a taxpayer b will be the named taxpayers b and c propose to transfer by means of trustee to trustee transfers the remaining account balances in ira sec_2 through into new iras set beneficiary of certain of these transferee iras named beneficiary of certain other of these transferee iras iras of which taxpayer b distinct from those transferee iras of which taxpayer c beneficiary is the named beneficiary will be separate and and taxpayer c will be the transferee is the named the the amount to be transferred from ira sec_2 through to the new iras to be set up and maintained in the name of taxpayer a for the benefit of taxpayer b will be death less the pro_rata share of gains required_distribution as described in percent of the balance in the iras as losses expenses and calendar_year the date of taxpayer a’s a prior paragraph of based on the above facts and representations you through your authorized representative request the following letter rulings that the life expectancies of taxpayers b and c may be considered for purposes of determining the designated_beneficiary of taxpayer a's ira sec_1 through as the designated_beneficiary of taxpayer a's iras that the older of taxpayer b and taxpayer c may be treated through that with respect to ira referenced above determining code sec_401 required distributions for calendar years beginning with taxpayer b may use the remaining life expectancy of taxpayer b for each subsequent calendar_year the older of taxpayers b and c reduced by one for purposes of that with respect to ira taxpayer a's use of his single life expectancy recalculated in determining required distributions for calendar years during his lifetime including the use of the remaining life expectancy of the older of taxpayers b and cc to determine required distributions for calendar years commencing with does not preclude calendar_year that taxpayer b may directly transfer by means of trustee-to- trustee transfers the portions of the remaining balances in ira sec_2 through transferee iras are maintained in the name of taxpayer a deceased for her benefit to which she is entitled into new iras as long as the set up and maintained in the name of taxpayer a for the benefit that the transferee iras referenced in ruling_request five above of taxpayer b may be separate and distinct from the transferee iras referenced in ruling_request five the name of taxpayer a for the benefit of taxpayer c set up and maintained in above that the establishment of the transferee iras referenced in the fifth and sixth ruling requests above result in taxpayer b’s being treated as used in code sec_408 long as the transferee iras are set up and maintained in the name of taxpayer a will not the distributee as that term is as of any amount remaining in ira sec_2 through in and of itself that the transferee iras set taxpayer b referenced in above by december distribution_requirements of code sec_401 a up and maintained for the benefit of the fifth through seventh ruling requests need not distribute their entire account balances to taxpayer b in order to comply with the required minimum taxpayer b referenced in that the transferee iras set up and maintained for the benefit of the fifth through eighth ruling requests above taxpayer b may make code sec_401 required distributions to the beneficiary thereof over taxpayer b's remaining life expectancy a that taxpayer b’s receiving distributions from the transferee iras set up and maintained in her name referenced in the fifth through ninth ruling requests above over her remaining life expectancy will comply with the requirements of code sec_401 to the excise_tax imposed under code sec_4974 and will not subject her that distributions to taxpayer b from the transferee iras set and maintained for her benefit referenced in ruling requests five through in the years distributed pursuant to code sec_408 and above will be taxed to taxpayer b the distributee thereof up that taxpayer b‘s receipt of distributions from the transferee iras set up and maintained for her benefit referenced above over her remaining life expectancy beginning in calendar_year a which are applicable to iras because of code sec_408 a will comply with the minimum requirements of code section with respect to your ruling requests sec_408 of the code provides that under regulations prescribed by the secretary rules similar to the rules of sec_401 and the incidental death_benefit requirements of sec_401 individual for whose benefit the ira trust is maintained shall apply to the distribution of the entire_interest of an code sec_401 a provides in general that a_trust will not be considered qualified unless the plan provides that the entire_interest of each employee- i will be distributed to such employee not later than the required_beginning_date or ii will be distributed beginning not later than the required_beginning_date such employee and a designated_beneficiary or over extending beyond the life expectancy of such employee and a designated_beneficiary over the life of such employee or over the lives of a period not sec_401 c of the code provides in relevant part that for purposes of this paragraph the term required_beginning_date means april of the calendar_year following the calendar_year in which the employee ira holder attains age b i provides that where distributions have code sec_401 begun over life expectancy cies in accordance with subparagraph a ii trust shall not constitute a qualified_trust under this section unless the plan provides that distributed to him at least as rapidly as under the method of distribution being used under subparagraph a ii if the remaining portion of such interest will the employee dies before his entire_interest has been of the date of death as a be distributed sec_401 -1 of the proposed income_tax regulations question and answer d-3 provides that for purposes of calculating the dinte perl pfr for distributions that begin prior to death the designated_beneficiary will be determined as of the plan participant’s ira holder’s required_beginning_date sec_401 -1 of the proposed_regulations q a e-5 a provides in general that if more than one individual is designated as with respect to determining the designated_beneficiary the designated_beneficiary with the shortest life expectancy will be the designated_beneficiary for purposes of determining the code sec_401 distribution period an employee ira holder as of the applicable_date for a beneficiary sec_401 -1 of the proposed_regulations q a f-l a provides in the form of an individual_account and that where an employee’s benefit is is to be distributed over a period not extending beyond the life expectancy of the employee or the joint life and last survivor expectancy of the employee and his designated_beneficiary the amount required to be distributed for each calendar_year beginning with the first calendar_year for which distributions are required and for each succeeding calendar_year must be at least equal to the quotient obtained by dividing the employee’s benefit by the applicable life expectancy sec_1 a -1 of the proposed_regulations q a f-l1 d provides of the proposed_regulations reduced by one that the term applicable life expectancy means the life expectancy or the joint and last survivor expectancy determined in accordance with e-1 through e-5 has elapsed since the date on which the life expectancy or joint and last survivor expectancy was calculated however pursuant to e-6 through e-8 life expectancy is recalculated the applicable life expectancy will be the life expectancy so recalculated for each calendar_year which sec_1 a -1 of the proposed_regulations q a e provides in general that the life expectancy of a designated_beneficiary may be recalculated if the designated_beneficiary is the ira holder's spouse sec_1 a -1 of the proposed_regulations q a f-3a provides with respect to individual_account_plans from which generally that distributions have commenced prior to the employee’s death post death distributions will comply with the at least as rapidly as under the method of distribution being used under sec_401 distributions are made in accordance with q a f-1 a ii rule if said sec_1_401_a_9_-1 of the proposed_regulations q a e provides in that the life expectancy of pertinent part be recalculated expectancy of either a plan participant ira holder being recalculated the recalculated life expectancy is reduced to end of beneficiary’s death the calendar_year following the calendar_year of q a e-8 also provides in pertinent part a non-spouse beneficiary may not life or his beneficiary is ira holder’s or if the that the at the in this case taxpayer a prior to his code sec_401 a required_beginning_date named his daughters taxpayers b and c as the beneficiaries of his tras tra sec_1 through as noted above taxpayer a did not change his beneficiary designations prior to his death and taxpayer b taxpayer c is older than thus with respect to your first two ruling requests the service concludes as follows that the life expectancies of taxpayers b and c may be considered for purposes of determining the designated_beneficiary of taxpayer a's ira sec_1 through as that the older of taxpayers b and c may be treated the designated_beneficiary of taxpayer a's ira sec_1 through with respect to your third and fourth ruling requests the issue presented is whether post death distributions from taxpayer a's ira may be made over taxpayer b’s life expectancy although distributions from ira during taxpayer a’s life were made over taxpayer a‘s recalculated single life expectancy and not over taxpayer a's and taxpayer b's joint life expectancy without violating the at least as rapidly rule_of code sec_401 a b i regulations q a f-3a as described in sec_1 401l a -1 of the proposed in this case as noted above taxpayer a timely designated taxpayer b as his beneficiary for purposes of code sec_401 could have received distributions from ira over his and taxpayer b’s joint life expectancy subject_to the minimum distribution incidental benefit requirement distribution rules his recalculated single life expectancy distributions in amounts greater than the required minimums or words instead taxpayer a chose to receive distributions over chose to accelerate receipt of lifetime distributions such distributions would have complied with the minimum required in effect taxpayer a received thus taxpayer a in other taxpayer a's election to accelerate distributions does not affect the that taxpayer a’s timely designating taxpayer b thus although taxpayer b's life expectancy was not used in determination above beneficiary resulted in code sec_401 required distributions being those computed using taxpayer a‘s and taxpayer b’s joint and survivor life expectancy computing lifetime distributions to taxpayer a post -death required distributions to taxpayer a‘s beneficiaries the at least as rapidly rule will not be violated if post-death distributions are calculated using the life expectancy of taxpayer a‘s designated_beneficiary taxpayer b b's life expectancy to determine the amount of his required lifetime distributions it may be used to determine in short since taxpayer a could have used taxpayer his as in this case as noted above taxpayer a's life expectancy was being as thus recalculated calendar_year of his death taxpayer a’s life expectancy will qo those computed using the life expectancy of taxpayer b beneficiary of the end of the calendar_year following the be reduced to therefore required distributions to taxpayer a's beneficiaries will be his designated 23k thus with respect to your third and fourth ruling requests the service concludes as follows that with respect to ira referenced above determining code sec_401 required distributions for calendar years beginning with taxpayer b may use the remaining life expectancy of taxpayer b for each subsequent calendar_year the older of taxpayers b and c reduced by one for purposes of that with respect to ira taxpayer a's use of his single life expectancy recalculated in determining required distributions for calendar years during his lifetime including does not preclude the use of the remaining life expectancy of the older of taxpayers b and -c to determine required distributions for calendar years commencing with calendar_year with respect to your fifth through tenth ruling requests revenue 1978_2_cb_157 provides that the direct transfer of funds ira trustee to another ira trustee does not result in such funds ruling from one being treated as paid or distributed to the participant and such transfer does not constitute a rollover conclusion will apply whether the transfer is initiated by the bank trustee or the furthermore this revenue_ruling states that its ira holder code sec_4974 provides in general that if the amount distributed from either a qualified_retirement_plan or an ira during the taxable_year of the payee is less than the amount required to under code sec_401 of the amount by which said minimum_required_distribution exceeds the actual amount distributed during said taxable_year then there is imposed a tax equal to be distributed percent in this case taxpayer b a ira sec_1 through is iras taxpayer a‘s by means of trustee-to-trustee transfers her percent interest in each of taxpayer a’s ira sec_2 through taxpayer a taxpayer b will be the beneficiary of said transferee iras to new iras set up and maintained in the name of taxpayer b intends to directly transfer percent beneficiary of each of the service believes that taxpayer b's proposed course of action furthermore since taxpayer b had been timely designated as the rul thus taxpayer b may transfer to new iras set up and maintained in the name of complies with the language of rev her share of ira sec_2 through taxpayer a beneficiary of taxpayer a’s the designated_beneficiary of does not require that one through portions in said iras remain in tra sec_2 through iras and only one to which she ira ira sec_2 through taxpayer b will be treated as the transferee iras finally revrul_78_406 the full amount standing in an ira be transferred to thus taxpayer b may transfer the portion s of iras is entitled without regard to whether taxpayer c's or are transferred to new thus with respect to your fifth through tenth ruling requests the service concludes as follows that taxpayer b may directly transfer by means of trustee-to- 5s trustee transfers the portions of the remaining balances in ira sec_2 through transferee iras are maintained in the name of taxpayer a deceased her benefit to which she is entitled into new iras as long as the for set up and maintained in the name of taxpayer a for the benefit that the transferee iras referenced in ruling_request five above of taxpayer b may be separate and distinct from the transferee iras referenced in ruling_request five the name of taxpayer a for the benefit of taxpayer c set up and maintained in above that the establishment of the transferee iras referenced in the fifth and sixth ruling requests above will not in and of itself result in taxpayer b‘s being treated as the distributee as that term is used in code sec_408 as long as the transferee iras are set up and maintained in the name of taxpayer a of any amount remaining in ira sec_2 through that the transferee iras set up and maintained for the benefit of taxpayer b referenced in the fifth through seventh ruling requests above by december distribution_requirements of code sec_401 need not distribute their entire account balances to taxpayer b in order to comply with the required minimum that the transferee iras set up and maintained for the benefit of taxpayer b referenced in the fifth through eighth ruling requests above may make code sec_401 required distributions to taxpayer b expectancy the beneficiary thereof over taxpayer b’s remaining life that taxpayer b's receiving distributions from the transferee iras set up and maintained in her name referenced in the fifth through ninth ruling requests above with the requirements of code sec_401 a and will not subject her to the excise_tax imposed under code sec_4974 over her remaining life expectancy will comply with respect to your eleventh ruling_request code sec_408 d provides in general taxed to the payee or distributee as the case may be under code sec_72 that amounts paid or distributed from an ira shall be in the manner provided as noted above a transfer by means of a trustee-to-trustee transter of amounts from one ira to another ira does not constitute a payment or distribution to the individual or individuals on whose behalf the transfer was made or individual will transferee ira to the individual who will benefit under the transferee ira be taxed when amounts are paid or distributed from the such thus with respect to your eleventh ruling_request we conclude as follows il that distributions to taxpayer b from the transferee iras set and maintained for her benefit referenced in ruling requests five through in the year distributed pursuant to code sec_408 d will be taxed to taxpayer b above the distributee thereof up finally with respect to your twelfth ruling_request which summarizes conclusions reached previously the service concludes as follows that taxpayer b’s receipt of distributions from the transferee ira sec_12 set up and maintained for her benefit referenced above over her remaining life expectancy beginning in calendar_year a which are applicable to iras because of code sec_408 will comply with the minimum requirements of code section this ruling letter assumes that taxpayer a‘s ira sec_1 through have met and will continue to meet the requirements of code sec_408 a relevant thereto taxpayer b will transfer her portions of ira sec_2 through will also meet the requirements of code sec_408 receiving distributions from her transferee iras over her remaining life expectancy will comply with the language of the transferee iras furthermore it assumes the transferee iras into which finally it assumes that taxpayer b’s at all times this ruling is directed solely to the taxpayer who requested it sec_6110 others as precedent of the code provides that it may not be used or cited by pursuant to a power_of_attorney on file in this office a copy of this letter_ruling is being sent to your authorized representative sincerely yours erne u fhotn frances v sloan manager employee_plans technical group tax_exempt_and_government_entities_division enclosures deleted copy of letter_ruling form_437 oy
